 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarris Mines and International Union of OperatingEngineers, Local 953, AFL-CIO, Petitioner. Case28-CA-4904October 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on June 13, 1978, by Interna-tional Union of Operating Engineers, Local 953,AFL-CIO, herein called the Union, and duly servedon Farris Mines, herein called Respondent, the Gen-eral Counsel of the National Labor Relations Board,by the Regional Director for Region 28, issued acomplaint on July 12, 1978, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 30, 1978, fol-lowing a Board election in Case 28-RC-3409, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate,' and that, commencingon or about June 2, 1978, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 17, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. Respondent admits thatit meets the Board's jurisdictional standards, that theUnion is a labor organization within the meaning ofthe Act, and that the unit described in the electionpetition is appropriate, but denies all of the remain-ing allegations of the complaint.On August 7, 1978, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on August 16, 1978,Official notice is taken of the record in the representation proceeding,Case 28 RC-3409, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations., Series 8. as amended. SeeLTV Electrosystenms. Inc, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F 2d26 (5th Cir. 1969); Intertvpe Co. v. Penello, 269 F.Supp. 573 D.C.Va., 1967):Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Ci. 1968); Sec9(d) of the NLRA, as amended.the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a Response to Motion for Summary Judgmentand Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's Response to Motion for SummaryJudgment and Notice To Show Cause is devotedsubstantially to reargument of the merit of its objec-tions and its position on challenges in the representa-tion case; namely, that the Board failed to give dueconsideration to Respondent's exceptions to the Re-gional Director's findings and recommendationstherein. Respondent further asserts that, as to the re-fusal-to-bargain issue, evidence of such refusal byRespondent should properly be in the form of testi-mony before an Administrative Law Judge ratherthan by affidavit of the union business manager as inthe instant case. Therefore Respondent requests thatthe entire proceeding be remanded for hearing beforean Administrative Law Judge or that the complaintbe dismissed in its entirety.Review of the record herein, including the recordin Case 28-RC-3409, reveals that on January 26,1978, pursuant to a Stipulation for CertificationUpon Consent Election, an election was held in theappropriate unit. The tally of ballots showed that 42ballots were cast for and 28 against the Union, and16 ballots were challenged.On March 8, 1978, the Regional Director issuedhis report on determinative challenged ballots andobjections to the election in which he, inter alia, sus-tained challenges to 3 of the 16 challenged ballotsand recommended that the Employer's objections beoverruled and that a certification of representativeissue. Thereafter, Respondent filed timely exceptionsto the Regional Director's report, requesting theBoard to reverse the Regional Director by overrulingone of the challenges which the Regional Directorhad sustained and making it necessary thereby toopen and count the 14 determinative challenges, andby overruling the Regional Director's dismissal of theEmployer's objections.On May 30, 1978, the Board issued a Decision andCertification of Representative in which it adoptedthe Regional Director's report and certified the166 FARRIS MINESUnion as the exclusive bargaining representative ofthe employees in the appropriate unit.It thus appears that Respondent is merely attempt-ing to relitigate issues which were raised and de-termined adversely to it in the underlying representa-tion case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.3Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent has been at all times material herein aNew Mexico corporation with its principal office inGrants, New Mexico, and an office and earthmovingoperation at the St. Anthony mine near Bibo, NewMexico, where it has been engaged in open pit ura-nium mining. During the 12 months preceding theissuance of the complaint herein, Respondent, in thecourse and conduct of its business operations, pur-chased and received at its places of business in NewMexico goods and materials valued in excess of$50,000 directly from suppliers located outside theState of New Mexico.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.2Sce Pittsburgh Plate Glass Co. v. N'.L.R.B., 313 U.S. 146. 162 11941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).3 As Respondent's response to the Notice To Show Cause has not contro-verted the General Counsel's factual allegations of the refusal to bargain.there is no genuine issue of fact relating thereto requiring testimonial evi-dence before an Administrative Law Judge. as contended by Respondent.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local953, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.I11. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Employer at the St. Anthony minenear Bibo, New Mexico, but excluding all otheremployees, office clerical employees, technicalemployees, professional employees, guards,watchmen, and supervisors as defined by theAct.2. The certificationOn January 26, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 28, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 30, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about June 2, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about June 2, 1978, and continuing at all timesthereafter to date. Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 2, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Farris Mines is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. International Union of Operating Engineers,Local 953, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by the Employer at the St. Anthony minenear Bibo, New Mexico, but excluding all other em-ployees, office clerical employees, technical employ-ees, professional employees, guards, watchmen, andsupervisors as defined by the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since May 30, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 2, 1978, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Farris Mines, Grants, New Mexico, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperating Engineers, Local 953, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees em-ployed by the Employer at the St. Anthony minenear Bibo, New Mexico. but excluding all otheremployees, office clerical employees, technicalemployees, professional employees, guards,watchmen and supervisors as defined by theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of168 FARRIS MINESall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at the St. Anthony mine and at its placeof business in Grants, New Mexico, copies of theattached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Directorfor Region 28, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Operating Engineers, Local953, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesemployed by the Employer at the St. Anthonymine near Bibo, New Mexico, but excludingall other employees, office clerical employees,technical employees, professional employees,guards, watchmen and supervisors as definedby the Act,FARRIS MINES169